Citation Nr: 1829561	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  11-26 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from May 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was previously before the Board in November 2015, where the issue currently on appeal was remanded for a VA examination and medical opinion on the etiology of the Veteran's neck disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's neck disability was caused by his in-service injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.  

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131;                         38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.                                      38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2014);          38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran was diagnosed with cervical radiculopathy in May 2011.  Therefore, the first element for service connection is established.

As for the second element of an in-service injury or event, the STRs are silent on any treatment of a neck disability.  However, lay evidence may be competent evidence to establish incurrence of a disability in service.  In this instance, the Veteran reported that in August 1956, he was stationed in Port Layouty, Morocco.  He was assisting in a changing of a strut on the landing gear of an AJ1 Savage, 3-engined medium bomber.  The landing gear collapsed causing the right wing to drop to the ground.  The dropping wing hit his head and knocked him to the ground.  He reported being pinned between the wing and concrete ramp.  Ultimately, he was able to free himself from the wing; however, he immediately experienced severe pain in his neck.  He indicated he was treated at the base sick bay and released.  He contends that he experienced reoccurring pain in his neck since the incident.  See October 2010 VA 21-526 Veterans Application for Compensation or Pension.  The Board acknowledges that the Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds the Veteran competent and credible and his evidence of an in-service incurrence highly probative.  Accordingly, the second element of service connection has been met.  

Finally, the last factor required for a grant of service connection is a nexus (link) between the Veteran's in-service injury and his current disability, which is generally proven by medical opinion or competent lay evidence.  

In this instance, the Veteran asserts that he had chronic neck and back pain since his in-service incident.  However, the medical evidence shows that the Veteran sought treatment twenty years after service in the early 1990s.  In fact, medical records show that he received treatment for his neck and lower back pain in December 1994 from a private medical provider.  See PMR Greve Chiropractic.  The Board acknowledges that the Veteran received treatment from 1994 to present, but even though the Veteran's accident occurred in 1956, he started treatment for his disabilities in 1994.  Additionally, if the disability existed since the accident, three years prior to him exiting service, normally the STRs would reflect complaints of or treatment for his injury.  However, as noted above the Veteran's STRs are negative for complaints of, or treatment for, a neck disability.  

In favor of the Veteran's contention however, is a private doctor opinion that the Veteran's accident in 1956 contributed to his spinal condition from the traumatic crush he described occurred.  Unfortunately, this medical opinion offers no rationale for the conclusion made.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As the opinion is a mere conclusion without an underlying rationale, it is of no probative value in determining that the Veteran's in-service injury is linked to his current disability.  See Miller v. West, 11 Vet. App. 345 (1998).  

Conversely, in a November 2015 C&P examination, the examiner opined that the Veteran's current neck disability was less likely than not incurred or caused by his claimed in-service event.  The examiner reasoned that although the Veteran claimed he was injured prior to exiting service, there is no record of the Veteran being seen by medical personnel after the accident.  The examiner added that the injury occurred over fifty-five years ago, and he was able to work as a painter post discharge.  His duties as a painter would have required the frequent use of his neck and he was able to work for many years.  Likewise, the examiner noted that the Veteran had prior lumbar surgery in July 2009, and his neck problems may be related to the reason he needed lumbar surgery.  

The Board finds the VA examiner's opinion to be highly probative on whether the Veteran's current disability is linked to his in-service injury.  The examiner reviewed the entirety of the record and provided an adequate rationale.  

Therefore, the Board finds that the Veteran is not entitled to service connection for his neck disability.  As the preponderance of the evidence is against a finding that the Veteran's neck disability was incurred in service, the benefit of the doubt doctrine is not applicable, and the claims are denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53-56. 






ORDER

Service connection for a neck disability is denied.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


